 In the Matter Of ADOLPH WEINFELD AND HENRY WEINFELD,TRADINGAS A. WEINFELD AND SONandCANNERY,PRESERVEAND FOOD WORK-ERS LOCAL No. 186, U. C. A. P. A. W. A., CIO,andWAREHOUSEEMPLOYEES' UNION, LOCAL 169,1 I. B. T. C. W. AND H. of A.,A. F. L.Case No. RE-26.-Decided September 8, 1941Jurisdiction:wholesale grocery industry and table condiment manufacturingindustry.Investigationand Certificationof Representatives:existence of question: re-fusal of Company to accord union recognition ; closed-shop contract renewedafter notice of representation claims of rival union, no bar ; eligibility ofemployee discharged pursuant to valid closed-shop contracthelddependentupon whether he was on the pay roll immediately preceding termination dateof the contract, which is adopted to determine eligibility ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, excluding trucking, clerical, sales, and supervisory employees; agree-ment as to.Mr. Irvin J. Kopf,of Philadelphia, Pa., for the Company.Mr. Saul C. Waldbaum,of Philadelphia, Va., for the C. I. O.Mr. Albert J. Bader,of Philadelphia, Pa., for the A. F. of L.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 9, 1941,AdolphWeinfeld and Henry Weinfeld,tradingas A. Weinfeld and Son, Philadelphia,Pennsylvania,herein calledthe Company,filed with the Regional Director for the Fourth Region(Philadelphia,Pennsylvania)a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of the Company,and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor RelationsAct, 49,Stat.449, herein called the Act.On July'Incorrectly designated in therecord as Local 100 and corrected by amendment at thehearing.35 N. L. R. B, No 53.257 , 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD3, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 11, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, and uponCannery, Preserve and Food Workers, Local No. 186, U. C. A,P. A. W. A., CIO, herein called the C. I. 0., and Warehouse Em,ployees'Union, Local 169, I. B. T. C. W. and H. of A., A. F. L.,herein called the A. F. of L., labor organizations claiming to repre-sent employees directly affected by the investigation.Pursuant tonotice a hearing was held on July 18, 1941, at Philadelphia, Penn-sylvania, before Jerome I. Macht the Trial Examiner duly designatedby the Chief Trial Examiner.The Company, the C. I. 0., and theA. F. of L. were represented and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties,At the hearing the C. I. O. moved to -dismiss the petition on theground that no question affecting commerce had arisen concerningthe representation of employees of the Company.The Trial Ex-aminer reserved ruling on this motion. It is hereby denied.Duringthe course of the hearing the Trial Examiner made various rulingson other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following,FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAdolph Weinfeld and Henry Weinfeld, trading as A. Weinfeldand Son, is a partnership engaged at Philadelphia, Pennsylvania,in the wholesale purchase and sale of grocery products and the manu-facture of table condiments.The Company purchases annuallymaterials valued at $285,000, approximately 90 per cent of whichare imported from States other than the Commonwealth of Pennsyl-vania.The Company's sales approximate $375,000 annually, of which,371/, per cent are shipped to points outside the Commonwealth ofPennsylvania. ADOLPH WEINFELDII.THE ORGANIZATIONS INVOLVED2591Cannery, Preserve and Food Workers, Local No. 186, U. C. A.P. A. W. A., is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.Warehouse Employees' Union, Local 169, I. B. T. C. W. and H.of A., is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout May 10, 1941, the A. F. of L. requested recognition as ex-clusive bargaining representative for the production and maintenance-employees of the Company. The Company refused such recognitionon the ground that the A. F. of L. had presented no proof that itrepresented q majority, and further, on the ground that it had a<closed-shop contract with the C. I. O.The Company and the C. I. O. entered into a closed-shop contracton June 29, 1940, effective until June 19, 1941 and to continue there--after from year to year unless terminated thirty days prior to itsannual expiration date on notice by either party.No notice of ter-mination was given by either party prior to June 19, 1941.On,June 9, the A. F. of L. filed its petition requesting an investigation,and certification of representatives.On June 27, 1941, the A. F. of L..called a strike 2 which lasted for three days and was settled on July3, 1941, by an agreement between the Company and the A. F. of L._that thestatus quowould be maintained until action was taken bythe Board.Under all the circumstances, we find that the contractdoes not constitute a bar to the present determination of a collective-bargaining representative:A report prepared by the Regional Director and introduced inevidence, establishes that the C. I. O. and the A. F. of L. each repre-sents a substantial number of the employees within the unit foundherein to be appropriate.3We find that a question has arisen concerning the representation,of employees of the Company.2 At the hearingthe A. F. of L.representative testified that the strike was called'because of"the firing of one of our union members and not submitting to an election bythe Board."8The report of the Regional Director shows thatthe A. F. ofL. submitted 7 applicationsformembership cards,6 of whichbore apparentlygenuine signatures and datedApiil 5,1941.One application bore a printed signature and was dated May 6, 1941.The C I. O.submitted a document bearing 7 genuine signatures dated June 19, 1941.This documentreaffirms the authorizationof theC. I. O. as exclusive bargaining agent and repudiatesany commitmentsmade previously to the A. F. of L. or any otherunion.Five of the7workers whose names appear on this document also appear on the membership cardsdesignatingthe A F. of Las bargaining agent.The Company's pay-roll list contains10 names of employeeswithin theunit and includes all names claimed by both unions.451270-42-vol. 35--18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed, and we find, that all productionand maintenance employees, excluding trucking, clerical, sales, andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining.We further find that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.Since the contract between the Companyand the C. I. 0. provided for a closed shop, we shall direct that theemployees eligible to vote in the election will be those who wereemployed by the Company during the pay-roll period immediatelypreceding the termination date in the contract.The parties dis-agree upon the eligibility of Edward Petitt, discharged on June 6at the request of the C. I. 0., and ofhis successorto vote in theelection.Since Petitt was discharged pursuant to the terms of acontract which was in effect on June 6, the validity of which is notchallenged by this proceeding, it is apparent that the eligibilityof either to vote depends only upon whether he was employed duringthe pay-roll period which we have adopted to determine eligibility.We shall direct that the employees eligible to vote in the electionshall be those who were employed by the Company during the pay-rollperiod immediately preceding June 19, 1941, subject to suchlimitations and additionsas are setforth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecordin the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Adolph Weinfeld and Henry Weinfeld,trading as, A. Weinfeld and Son, Philadelphia, Pennsylvania, within ADOLPH WEINFELD261themeaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All the production and maintenance employees of the Company,excluding trucking, clerical, sales, and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor, Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Adolph Weinfeld and Henry Weinfeld, trading as A. Weinfeldand Son, Philadelphia, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among allproduction and maintenance employees of the Company who wereemployed during the pay-roll period immediately preceding June19, 1941, including employees who did not work during said pay-roll period because they were ill or on vacation, or in the activemilitary service or training of the United States, or temporarilylaid' off; but excluding trucking, clerical, sales, and supervisory em-ployees, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Cannery,Preserve and Food Workers Local No. 186, U. C. A. P. A. W. A.,affiliated with the Congress of Industrial Organizations, by Ware-house Employees' Union, Local 169, I. B. T. C. W. and H. of A.,affiliatedwith the American Federation of Labor, for the purposesof collective bargaining, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober 9, 1941On September 8, 1941, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.Pursuant to the Direction of Election, an election by secret ballot 262DECISIONSOF NATIONALLABOR RELATIONS BOARDwas conducted on September 18, 1941, under the direction and super-vision of the Regional Director for the Fourth Region (Philadelphia,Pennsylvania).On September 20, 1941, the Regional Director, act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,issued andduly served upon the parties his Election Report.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list--------------------------------------8Total ballots cast-------------------------------------------8Total valid ballots cast------------------------------------8Ballots cast for Cannery, Preserve and Food Workers LocalNo. 186, U. C. A., P. A W. A., CIO-------------------------7Ballots cast forwarehouse Employees' Union, Local 169I.B. T. C. W. and H. of A., A. F. L ------------------------1Ballots cast for neither-------------------------------------0Challenged ballots-------------------------------------------0Void ballots-------------------------------------------------0Blank ballots-----------------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Cannery, Preserve and Food Workers,Local No. 186, U. C. A., P. A. W. A., affiliated with the Congress ofIndustrial Organizations, has been designated and selected by a ma-jority of all production and maintenance employees of Adolph Wein-feld and Henry Weinfeld, trading as A. Weinfeld and Son, Phila-delphia, Pennsylvania, excluding trucking, clerical, sales, and super-visory employees, as their representative for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of the NationalLabor Relations Act, Cannery, Preserve and Food Workers, LocalNo 186, U. C. A., P. A. W. A., affiliated with the Congress of In-dustrialOrganizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.35 N. L. R. B., No. 53a.4.